310 F.2d 880
C. E. H. McDONNELL, as Trustee in Reorganization of Equitable Plan Company, Plaintiff-Appellee,v.BELL CONTAINER CORPORATION and Harold J. Simon, Defendants-Appellants.
No. 147.
Docket 27763.
United States Court of Appeals Second Circuit.
Argued October 31, 1962.
Decided November 26, 1962.

Osmond K. Fraenkel, New York City (Harold E. Horowitz and Samuel Wiener, New York City, on the brief), for defendant-appellant Bell Container Corp.
Abraham Burstein, of Zelby & Burstein, New York City, for defendant-appellant Harold J. Simon.
Edward C. Kalaidjian, of Thacher, Proffitt, Prizer, Crawley & Wood, New York City (Robert S. Stitt, of Thacher, Proffitt, Prizer, Crawley & Wood, New York City, on the brief), for plaintiff-appellee.
Before CLARK, FRIENDLY, and MARSHALL, Circuit Judges.
PER CURIAM.


1
This is a stockholder's derivative action seeking damages in behalf of Doeskin Products, Inc., resulting from a series of schemes to victimize it, which this court once before characterized as "a bold and outrageous corporate swindle," see McDonnell v. Tabah, 2 Cir., 297 F.2d 731, 732. We are now asked to hold that insufficient evidence existed to support Judge Palmieri's findings of participation by Bell Container Corporation in fraudulent transactions to supply containers and by Harold J. Simon in fraudulent transactions to supply trucking services to the milked corporation. The judge's extensive findings of fact and conclusions of law closely considered whether the various dealings of these two defendants with persons in fiduciary capacities to Doeskin were in furtherance of bona fide business purposes and decided they were not. Judge Palmieri's findings were justified by the evidence.


2
Affirmed.